 

 
 
Exhibit 10.2
 
LEASE
 
 
 
JEFFREY I. WOOLEY
 
as “Landlord”
 
 
and
 
 
ASBURY AUTOMOTIVE TAMPA, L.P.,
a Delaware limited partnership
 
as “Tenant”
 
 
 
 
Demised Premises:
 
Courtesy Toyota of Brandon
9210 Adamo Drive
Brandon, FL 33619
 
 
 
 
LEASE
 
 
THIS LEASE (this “Lease”) is made and entered into by and between JEFFREY I.
WOOLEY, an individual ("Landlord") and ASBURY AUTOMOTIVE TAMPA, L.P., a Delaware
limited partnership ("Tenant") and is effective as of the 1st day of January
2011 (the “Effective Date”).
 
Background Statement
 
Landlord is the owner of certain real property consisting of approximately 17.99
areas of land located in Hillsborough County, Florida and legally described on
Exhibit A to this Lease (the “Land”). The Land is currently improved with
various buildings and other improvements (the “Existing Improvements”) operated
as an automobile dealership known as Courtesy Toyota of Brandon. Tenant
currently leases the Demised Premises (as defined in Section 1.01 below) from
Landlord pursuant to Amended and Restated Lease between Landlord and Tenant
dated the 17th day of September, 1998 (the “Existing Lease”). Tenant (or an
affiliated entity) has been in possession of and has operated an automobile
dealership on the Land since the September 17, 1998 commencement date under the
Existing Lease. Landlord and Tenant are entering into this Lease to replace the
existing Lease and concurrently with this Lease will be entering into a lease
termination agreement providing for the termination of the Existing Lease,
effective as of the Effective Date of this Lease, as provided for in Section
18.13.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are

 

--------------------------------------------------------------------------------

 

hereby acknowledged, Landlord and Tenant covenant and agree as follows:
 
ARTICLE I.
DEMISE OF PREMISES
 
Section 1.01 Demise of Premises. Landlord does hereby lease and demise unto
Tenant, and Tenant does hereby take from Landlord the following (the “Demised
Premises”): (i) the Land, together with (ii) all building, structures and other
improvements now existing or hereafter constructed on or under the Land (the
“Improvements”), together with (iii) all rights to any alleys, streets and other
right-of-ways adjacent to the Land (before or after the vacation thereof), and
together with (iv) all easements, access rights, development rights and credits,
sewer and water rights and all other estates, rights, title, interests,
privileges, tenements, and appurtenances belong or appertaining to the Land or
the Improvements.
 
ARTICLE II.
TERM
 
Section 2.01 Lease Term. The term of this Lease shall commence on the Effective
Date (also the “Commencement Date”) and shall end on December 31, 2030 (the
"Expiration Date"). The term of this Lease, as it may be extended pursuant to
Section 2.05 below or otherwise, shall be referred to in this Lease as the
"Lease Term".
 
Section 2.02 Tender of Possession. As Tenant has possession of the Demised
Premises under the Existing Lease, possession under this Lease shall be deemed
tendered to and accepted by Landlord as of the Effective Date without any
additional action being required by Landlord.
 
Section 2.03. Rent Commencement Date. Tenant's obligation to pay the Rent
provided for in Article III shall commence on the Commencement Date, also
referred to in this Lease as the "Rent Commencement Date".
 
Section 2.04 Lease Year. The term "Lease Year" shall mean each successive period
of twelve (12) consecutive calendar months, commencing on the Rent Commencement
Date; provided that if the Rent Commencement Date is other than the first day of
a calendar month, the first Lease Year shall include the initial partial
calendar month in which the Rent Commencement Date falls and the next twelve
(12) calendar months.
 
Section 2.05 Renewal Options. Tenant shall have the option (each a “Renewal
Option”) to renew this Lease and extend the Lease Term and the Expiration Date
for two (2) successive five (5) year renewal periods (each a “Renewal Period”).
Each Renewal Period shall commence at the expiration of the then current Lease
Term, and be pursuant to all of the terms, covenants and conditions of this
Lease as were in place for the initial Lease Term. Rent for any Renewal Period
shall continue to be as provided for in Article III. The Renewal Options shall
be exercised by written notice to Landlord (a “Renewal Notice”) given no later
than one year prior to the expiration of the then existing Lease Term. No
Renewal Notice shall be effective during any period that Tenant is in Default
under this Lease beyond the applicable notice and cure period.
 
Section 2.06 Holding Over. Should Tenant hold over in possession after the
expiration of the Lease Term (as it may be extended) (a “Holdover”) with
Landlord's consent, the Holdover will be on a month-to-month basis upon all the
terms and conditions of this Lease (including the payment of Additional Rent),
except that the Base Rent shall be payable at such rate as may have been agreed
upon by Landlord and Tenant, or if no alternative rate was agreed upon, Base
Rent shall continue at the rate in effect for the last month of the Lease Term.
Should Tenant Holdover without Landlord's consent, the Holdover will be on an a
per diem

 

--------------------------------------------------------------------------------

 

basis upon all the terms and conditions of this Lease, except that Rent shall be
payable at a per diem rate equal to [one hundred fifty percent (150%) of the
Base Rent in effect for the last month of the Lease Term] divided by [thirty
(30)] for each day Tenant remains in possession without Landlord's consent and
Landlord shall also have the right to bring an appropriate action to immediately
recover possession of the Demised Premises.
 
ARTICLE III.
RENT
 
Section 3.01 Rent Payment Obligation. Tenant shall pay to Landlord, beginning on
the Rent Commencement Date and throughout the Lease Term, including any Renewal
Periods provided for in Section 2.05, the Rent provided for in this Article. The
term "Rent" shall be defined to include "Base Rent" (as defined below) and any
additional rental payable by Tenant to Landlord as provided for in this Lease
("Additional Rent"). All payments of Rent shall be paid to Landlord at
Landlord's office indicated below, or to any other place within the continental
United States designated by Landlord by at least thirty (30) days' prior written
notice to Tenant. In lieu of payment by check, Tenant has the right to pay Rent
by wire transfer, by ACH (Automated Clearing House) debit or by other recognized
payment method. The initial address for the payment of Rent to Landlord is:
 
Jeffrey I. Wooley
3800 West Hillsborough Avenue
Tampa, Florida 33614
 
Section 3.02 Base Rent. Tenant shall pay to Landlord base annual rent ("Base
Rent") as set forth below, in equal monthly installments of one-twelfth (1/12th)
thereof, in advance, commencing on the Rent Commencement Date, and on the first
day of each calendar month thereafter during the Lease Term. If the Rent
Commencement Date is other than the first day of a calendar month, or the Lease
Term expires or is terminated on other than the last day of a calendar month,
the Base Rent for that month will be prorated based upon the number of days in
the month from and after the Rent Commencement Date or prior to the expiration
or termination, as applicable. The Base Rent set out below is subject to
adjustment as provided for in Section 3.03.
 
Base Rent:            Monthly Base Rent:
 
$1,280,000.00            $106,666.67
 
Section 3.03 Base Rent Adjustments.
 
(a)    
For purposes of this Section:

“CPI Index” means the Consumer Price Index - All Urban Consumers, U.S. City
Average, All Items (1982-1984 equals 100), as published by the United States
Department of Labor, Bureau of Labor Statistics. If the CPI Index becomes
unavailable, then Landlord shall use any successor index published by the
Department of Labor or other agency of the United States government, if
substantially equivalent. If no such substantially equivalent index exists,
Landlord and Tenant shall agree upon a reasonable substitute index or substitute
procedure, which reflects and monitors the increase in consumer prices.
“CPI Adjustment Date” means the first day of the eleventh (11th) Lease Year and
the first day of each subsequent Lease Year. (See Paragraph (c) below for a
limitation on the start of the CPI Adjustment Dates.)

 

--------------------------------------------------------------------------------

 

“CPI Increase” shall mean, as to each CPI Adjustment Date, the increase
(expressed as a percentage rounded to the nearest one-tenth of one percent), in
the CPI index between the CPI Index for the month three (3) months prior to the
month of the applicable CPI Adjustment Date and the CPI index for the same month
of the prior year. For example, for a January 1, 2022 CPI Adjustment Date,
October 2021 and October 2020. If there is a decrease in the CPI Index, the CPI
Increase shall be zero (0).
“Increase Cap” shall mean three percent (3%).
(b)    Subject to Paragraph (c) below, on each CPI Adjustment Date, the Base
Rent to be paid by Tenant to Landlord pursuant to Section 3.02 of the Lease,
shall be increased by the lesser of (i) the CPI Increase and (ii) the Increase
Cap.
(c)    The CPI Increase will only occur if prior to the applicable CPI
Adjustment Date, the Demised Premises has been Adequately Remediated as defined
for in Article XX (Environmental Matters). It is the intent of the Landlord and
the Tenant that there be no increase in the Base Rent prior to the Demised
Premises being Adequately Remediated and all CPI Adjustment Dates occurring
prior to that time will be ignored.
 
Section 3.04 Real Estate Taxes.
 
(a)    Tenant shall pay, as Additional Rent, all Real Estate Taxes (as defined
below) assessed against the Land or Improvements (together, the “Real Property”)
accruing after the Rent Commencement Date during the Lease Term (the "Tax
Obligation"). Tenant shall pay the Real Estate Taxes directly to the taxing
authorities before any fine, penalty, interest or cost may be added thereto, or
become due or be imposed by operation of law for the nonpayment or late payment
thereof. Landlord authorizes Tenant to request from any taxing authority having
jurisdiction over the Demised Premises that all bills for Real Estate Taxes be
sent directly to Tenant. Tenant's liability to pay the Tax Obligation shall be
prorated on the basis of a 365-day year for any tax fiscal year only a portion
of which is included in a Lease Year; provided that Tenant acknowledges that
since it also has the obligation to pay Real Estate Taxes under the Existing
Lease there shall be no gap in the Tenant's obligation to pay Real Estate Taxes
between the Existing Lease and this Lease. Tenant shall furnish to Landlord,
upon request, reasonable evidence of the payment of the Tax Obligation,
including receipts of the appropriate taxing authority when available.
 
(b)    The term "Real Estate Taxes" shall mean all real estate taxes and general
and special assessments which are levied or assessed against the Real Property
by any governmental authority having jurisdiction over the Demised Premises,
ordinary or extraordinary, foreseen or unforeseen. Real Estate Taxes do not,
however, include any estate, inheritance, succession, capital levy, corporate,
franchise, occupancy, gross receipts, rental, transfer or income tax of
Landlord. If any non-recurring Real Estates Taxes (e.g., a one-time special
assessment) may be paid in installments, Tenant may elect to pay the particular
Real Estate Tax in installments; Tenant shall be responsible to pay all the
installments due and payable within the Lease Term, but not those due and
payable after the Lease Term.
 
(c)    Unless there is an existing Default by Tenant under this Lease, Tenant
shall have the right to contest the amount or validity, or otherwise seek an
exemption or abatement of any Real Estate Taxes and to seek a reduction in the
valuation of the Real Property for Real Estate Tax purposes by appropriate
proceedings diligently conducted in good faith (a “Tax Contest”). Tenant shall
provide Landlord written notice of its intent to initiate a Tax Contest prior to
the formal filing of any Tax

 

--------------------------------------------------------------------------------

 

Contest by Tenant and will pursue any Tax Contest with reasonable diligence and
in accordance with applicable procedures and requirements. In any instance where
any Tax Contest is being undertaken by Tenant, Landlord shall fully cooperate
with Tenant in the Tax Contest including, without limitation the execution of
any and all documents required in connection therewith and, if required by any
law, rule or regulation, by joining with Tenant in the Tax Contest or allowing
it to be brought in Landlord name; provided that Landlord shall have no
obligation to incur any costs or expenses in connection with such cooperation,
unless Tenant agrees in writing to directly pay or to reimburse Landlord for the
cost or expense. Tenant shall be entitled to any refund of any Real Estate Taxes
(including any penalties or interest thereon) received by Tenant or Landlord,
whether or not the refund was a result a Tax Contest, which relate to the period
Tenant is responsible for the payment of Real Estate Taxes under this Lease or
the Existing Lease.
 
(d)    If permitted under applicable law, Tenant may delay the payment of any
Real Estate Taxes that are the subject of a Tax Contest until the amount of Real
Estate Taxes due is finally determined; provided that (i) Tenant shall be
responsible for any interest, fines or penalties assessed as a result of such
delay; (ii) in no event shall Tenant allow a tax sale for the sale of the Real
Property as a result of the non-payment of Real Estate Taxes to be scheduled;
(iii) Tenant shall indemnify Landlord against any claims arising out of such
delay of payment, including without limitation any fines or penalties assessed
in connection therewith; and (iv) Tenant shall post any security required in
connection therewith by the taxing authority.
 
Section 3.05 Personal Property Taxes. Tenant shall be responsible to pay, before
delinquent, all taxes and assessments levied or assessed against the Tenant's
Personal Property (as defined in Section 13.02) by any governmental authority
(“Personal Property Taxes”).
 
Section 3.06 Sales or Rent Taxes. Tenant shall pay to Landlord, together with
each installment of Base Rent or Additional Rent due under this Lease, the
amount of any sales, use or occupancy tax (the “Sales Tax”) now or hereafter
imposed upon the Base Rent or Additional Rent under this Lease that is
customarily paid by lessees in the State of Florida. The exclusion of a tax from
the definition of Real Estate Taxes does not prevent it from qualifying as a
Sales Tax under this Section. Landlord will be responsible to remit all Sales
Tax paid by Tenant to the applicable authorities as and when due and to deliver
evidence of the payment thereof to Tenant within ten (10) days after a written
request from Tenant therefor.
 
ARTICLE IV.
USE
 
Section 4.01 Permitted Use. The Demised Premises may be used and occupied for
the operation of a car dealership and all related uses and all ancillary uses
and, with Landlord's prior written consent, for any other lawful use or purpose
(the “Permitted Use”).
 
Section 4.02 No Operating Covenant. This Lease does not contain an operating
covenant or other requirement that Tenant operate any particular business or
engage in any particular activity at the Demised Premises; provided that a lack
of business operations shall not excuse Tenant from its obligation to pay Rent,
maintain the Improvements and to otherwise comply with the terms of this Lease.
 
Section 4.02 Utilities. Landlord has no obligation to provide any utility
service to the Demised Premises. Landlord does not warrant that the utilities
available at the Premises are adequate for Tenant's Permitted Use and shall have
no liability for any inadequacy or cessation of utility service to the Demised
Premises, except only if the direct result of Landlord's negligence or wrongful
acts (or that of any of its agents, employees or contractors).

 

--------------------------------------------------------------------------------

 

 
ARTICLE V.
CONSTRUCTION AND ALTERATIONS
 
Section 5.01 Tenant's New Improvements. Landlord and Tenant acknowledge that
Tenant intends to (but is not required or committing to) raze some or all of the
Existing Improvements and to construct certain new Improvements for the
continued operation of a Toyota dealership (the “Contemplated Redevelopment”).
 
Section 5.02 Approval of Plans. If Tenant proceeds with the Contemplated
Redevelopment, Tenant will submit to Landlord for its approval plans and
specifications for the Contemplated Redevelopment (together with any revisions
thereto, the “Preliminary Plans”). Landlord will respond to any Preliminary
Plans submitted by Tenant within fifteen (15) days following receipt thereof
with (i) approval of the Preliminary Plans or (ii) disapproval of the
Preliminary Plans together with the specific objections and the corresponding
changes required to obtain Landlord's approval. If Landlord fails to respond to
any Preliminary Plans within the 15-day response period the Preliminary Plans
submitted by Tenant shall be deemed approved. Landlord may not object to any
elements of the Preliminary Plans reflected in a prior set of Preliminary Plans
and not objected to by Landlord. The Preliminary Plans as approved by Landlord
and Tenant are referred to in this Lease and the “Final Plans”. During the
permitting process, Tenant may make the revisions to the Final Plans required by
the approving agencies without Landlord's consent so long as the value, quality
of construction and functionality of the contemplated improvements is not
materially reduced. In addition, elements in or changes or modifications of the
Preliminary Plans or Final Plans shall not be subject to Landlord's approval
(and Landlord may not object thereto) if required or requested by (i) the
automobile manufacturer providing the franchise for the dealership to be
operated at the Demised Premises (the “Automobile Manufacturer”) or (ii) any
Applicable Governmental Authority as a result of the Landlord's Environmental
Matters (as such terms are defined in Article XX).
 
Section 5.03 Alterations. In addition to the Contemplated Redevelopment (and
before or after it occurs, or if it does not occur), Tenant shall have the right
to make changes, alterations, or additions ("Alterations") to the Demised
Premises; provided that the following Alterations shall require the Landlord's
consent: (i) any Alteration that, after completion, would materially reduce the
value of the Demised Premises (unless required or directed by governmental
authorities or the Automobile Manufacturer), and (ii) an overall redevelopment
of the Demised Premises after or in lieu of the Contemplated Redevelopment. For
Alterations requiring Landlord's consent, the terms and procedure set out in
Section 5.02 shall be followed, pursuant to which Landlord and Tenant shall
agree upon the plans and specifications for the Alteration. All Alterations will
be at Tenant's cost and expense.
 
Section 5.04 Work Requirements. The Contemplated Redevelopment (if it occurs)
and all Alterations shall be performed (i) at Tenant's cost and expense (subject
to Section 20.09); (ii) in accordance with applicable governmental laws, codes,
ordinances and regulations (collectively, “Laws”); (iii) in a good and
workmanlike manner using quality labor and materials (comparable or superior to
the Existing Improvements); and (iv) in all material respects in accordance with
the plans and specifications approved by Landlord, if Landlord's approval of
plans and specifications is required by this Article (e.g., the Final Plans as
to the Contemplated Redevelopment).
 
Section 5.05 Construction Liens. If any mechanic's or construction lien (a
“Construction Lien”) is filed against the Demised Premises arising out of
Contemplated Redevelopment or any Alterations or other work, materials or
services provided to Tenant, Tenant shall, at its own cost and expense, cause
the same to be discharged of record or transferred to a bond or other security
so that it no longer encumbers the Demised Premises, within thirty (30) days
after written demand from Landlord. If Tenant fails to comply with the

 

--------------------------------------------------------------------------------

 

foregoing provisions, Landlord shall have the option, upon fifteen (15) days'
prior written notice to Tenant, of itself discharging any such lien, and Tenant
shall reimburse Landlord for all reasonable costs and expenses incurred in
connection therewith.
 
Section 5.06 Construction Liens Prohibition. The interest of Landlord in the
Demised Premises shall not be subject to liens for improvements made by or on
behalf of Tenant. The Memorandum of Lease, provided for in Section 18.12,
contains a notice of this lien prohibition pursuant to Section 713.10 of the
Florida Construction Lien Law.
 
Section 5.07 Construction Deliveries. Tenant will deliver to Landlord such items
that Landlord (or any Fee Mortgagee) may reasonably request relative to the
Contemplated Redevelopment to the extent in Tenant's possession or subject to
Tenant's control, including, but not limited to, surveys, plans and
specifications, construction contracts, title updates, lien releases and
waivers, notices to owner, contractor's affidavits and claims of lien. This is
intended to allow Landlord to stay fully informed as to the status of the
Contemplated Redevelopment, it is not intended to require Tenant to obtain or
prepare any items that would not otherwise be obtained or prepared by Tenant.
 
Section 5.08 Permits and Approvals Contingency. If, despite good faith and
diligent efforts, Tenant fails to obtain all permits, approvals, agreements,
consents and other authorizations (collectively, the “Permits and Approvals”)
which are necessary or desirable to construct the Contemplated Redevelopment
consistent with the requirements of this Lease and the Automobile Manufacturer
on or before December 31, 2013 (the “Outside Permitting Date”), as a result of
Landlord's Environmental Matters (as defined in Section 20.01), then Tenant may,
by notice to Landlord (the “Early Expiration Notice”), elect to accelerate the
Expiration Date of this Lease to a date (the “Early Expiration Date”) selected
by Tenant; provided that the Early Expiration Date shall be no earlier than the
later of (I) the first anniversary of the Outside Permitting Date and (II)
September 16, 2013. To be effective, the Early Expiration Notice must be given
no later than the sixtieth (60th) day following the Outside Permitting Date. If
the Early Expiration Notice is given then the Early Expiration Date shall become
the Expiration Date of this Lease and this Lease and the Lease Term shall expire
on the Early Expiration Date in lieu of the Expiration Date originally set out
in Section 2.01. As used in this Section Permits and Approvals include, but are
not limited to (i) site plan approvals, planned development approvals, special
exceptions and variances, site development permits, stormwater management
permits and building permits required for the Contemplated Redevelopment; and
(ii) approvals, agreements, consents and other authorizations required in
connection with the Landlord's Environmental Matters referenced in Article XX
(“Environmental Redevelopment Permits”). Landlord acknowledges that the
Environmental Redevelopment Permits may have requirements different than, in
addition to, or with timing different than would otherwise be required by the
Consent Order (as defined in Section 20.01) or would otherwise be implemented by
Landlord (for example, a requirement that contaminated soils be removed from the
Demised Premises at the time the new Improvements to be part of the Contemplated
Redevelopment are constructed).
 
Section 5.09 Coordination of Environmental Redevelopment Permits. Landlord and
Tenant acknowledge that the Environmental Redevelopment Permits will need to be
coordinated between them, which the parties anticipate doing in connection
Landlord's approval of the Preliminary Plans and Tenant's efforts to obtain the
Permits and Approvals. Landlord and Tenant agree that all Environmental
Redevelopment Permits that will (i) directly impact or increase the cost or
scope of Landlord's work under the Consent Order or (ii) conflict with or
materially interfere with Landlord's work under the Consent Order, must be
approved by Landlord.
 
Section 5.10 Landlord Cooperation. Landlord shall fully cooperate with Tenant in
connection with obtaining the Permits and Approvals and otherwise in connection
with the Contemplated Redevelopment

 

--------------------------------------------------------------------------------

 

and any Alterations, which cooperation shall include, without limitation the
execution of any and all documents required in connection therewith; provided
that Landlord shall have no obligation to incur any costs or expenses in
connection with such cooperation, unless (i) Tenant agrees in writing to
directly pay or to reimburse Landlord for the cost or expense or (ii) the costs
and expenses are the result of any of the Landlord's Environmental Matters.
 
 
ARTICLE VI.
REPAIRS, MAINTENANCE AND COMPLIANCE WITH LAWS
 
Section 6.01 Tenant Repairs and Maintenance. Tenant shall, at its cost and
expense, maintain the Improvements in good order and condition and shall make
any necessary repairs thereto, interior and exterior, structural and
non-structural (including foundation and roof). When used in this Article, the
term "repairs" shall include all required replacements. The necessity for and
adequacy of the maintenance and repairs pursuant to this Article shall be
measured by the standard by which buildings and related facilities of similar
use, age, construction and class are generally maintained.
 
Section 6.02    Specific Maintenance Items. Without intending to limit the scope
of Section 6.01, Tenant shall (i) maintain the parking area in good condition,
including repaving and restriping as and when necessary, (ii) maintain the
parking area lighting in working order, including replacement of lamps as and
when necessary, (iii) maintain the landscaping in a reasonably attractive
condition, including the removal of dead plants or trees, (iv) maintain the HVAC
equipment serving the Improvements in good working order, and (v) provide for
pest control as and when necessary. Tenant shall, however, have the right to
defer maintenance and repairs required under this Section and Section 6.01, to
the extent that the subject Improvements will be impacted by the Contemplated
Redevelopment.
 
Section 6.03    Trash and Refuse Removal. Tenant will be responsible, at its
cost and expense, to provide for regularly scheduled pick-up of the trash and
refuse generated by any business operated by Tenant (or any subtenant) at the
Demised Premises.
 
Section 6.04 Compliance with Laws. Tenant shall, from and after the Tender Date,
at its cost and expense, cause the Demised Premises and its operations thereon
to comply with all applicable Laws. Tenant may, however, contest or appeal the
application or validity of any Law, by appropriate process or proceeding. Tenant
will be fully responsible for and shall indemnify Landlord from and against any
fines or penalties arising out of any non-compliance with any Laws by Tenant,
regardless of whether or not any contest or appeal is pending. This Section does
not apply to, and “Laws” when used in this Section does not include,
“Environmental Laws”; the responsibility to compliance with Environmental Laws
has been allocated as provided for in Article XX (Environmental Matters).
 
Section 6.05 Return of Demised Premises. Upon the expiration of the Lease Term
or earlier termination of this Lease, Tenant shall surrender the Demised
Premises to Landlord, broom-clean, in good order and condition and maintained in
accordance with this Article, subject however to: any Casualty or Taking (which
are controlled by Articles VIII and IX) and reasonable wear and tear and
obsolescence.
 
ARTICLE VII.
INSURANCE AND INDEMNITY
 
Section 7.01 Required Insurance. Tenant shall at its expense provide and cause
to be maintained:
 
(a)    Commercial general liability insurance (or successor or alternative type
of commercial liability insurance then customarily carried) against claims for
bodily injury, death or property damage

 

--------------------------------------------------------------------------------

 

occurring on, in or about the Demised Premises (the “Liability Insurance”). The
Liability Insurance shall have minimum limits of $2,000,000 per occurrence and
$5,000,000 annual aggregate and shall name Landlord as an additional insured.
The Liability Insurance limits (over the initial $500,000) may be met through
umbrella or excess liability coverage.
 
(b)    Property insurance against loss or damage by fire and such other risks to
the Improvements as are included in so-called "extended coverage" endorsements
(or successor or alternative type of commercial property insurance then
customarily carried) (the “Property Insurance”). The Property Insurance shall be
in an amount sufficient to prevent Tenant from being a co-insurer within the
terms of the policy in question and in no event for less than eighty percent
(80%) of the replacement value of the buildings located on the Land, exclusive
of the cost of foundations, excavations and footings, without any deduction
being made for depreciation and shall name Landlord as an insured, as its
interest may appear.
 
(c)    During the Contemplated Redevelopment and during any other period of any
significant construction at the Demised Premises, builder's risk insurance
against loss or damage by fire and such other risks as are included in so-called
"extended coverage" endorsements (or successor or alternative type of insurance
covering construction in process then customarily carried) (the “Builder's Risk
Insurance”). The Builder's Risk Insurance shall name Landlord as an insured, as
its interest may appear.
 
(d)    Worker's compensation insurance, as and to the extent required by Florida
law.
 
Section 7.02 Insurance Requirements. All insurance provided for in this Article
shall be effected under policies issued by insurers selected by Tenant which are
licensed to do business in the State in which the Demised Premises are located
and acceptably rated (i.e., not having a cautionary rating for financial
standing) by a national rating organization. Tenant shall on request provide to
Landlord certificates evidencing current Property Insurance and Liability
Insurance policies, together with evidence that the policies have been paid for.
Tenant's Liability Insurance and Property Insurance may (i) be carried under a
blanket or comprehensive policy covering the Demised Premises and other
properties or Tenant and its affiliates and (ii) have a commercially reasonable
deductable or self insured amount based upon the financial standing of Tenant.
 
Section 7.03 Indemnity by Tenant. Tenant covenants to indemnify, defend and hold
Landlord harmless from and against any and all claims, actions, damages,
liabilities, costs and expenses, including reasonable attorneys' fees
(collectively, “Claims and Damages”), for loss of life, personal injury and/or
damage to property arising out of any occurrence, in or upon the Demised
Premises or any part thereof, occasioned or caused by the negligence or wrongful
act of Tenant, or its agents, employees or contractors, but excluding any Claims
and Damages within the scope of Section 7.04 (Indemnity by Landlord). This
Section does not apply to matters within the scope of Landlord's indemnity or
otherwise arising out of Landlord's Environmental Matters under Article XX
(Environmental Matters). This Section shall survive the expiration or any
termination of this Lease.
 
Section 7.04 Indemnity by Landlord. Landlord covenants to indemnify, defend and
hold Tenant harmless from and against any and all Claims and Damages for loss of
life, personal injury and/or damage to property arising out of (i) any entry by
Landlord upon the Property as contemplated by Article XII (Landlord's Access) or
(ii) any occurrence, in or upon the Demised Premises or any part thereof,
occasioned or caused by the negligence or wrongful act of Landlord, or its
agents, employees or contractors. This Section does not apply to matters within
the scope of Tenant's indemnity or otherwise arising out of or related to
Tenant's Environmental Matters under Article XX (Environmental Matters). This
Section shall survive the

 

--------------------------------------------------------------------------------

 

expiration or any termination of this Lease.
 
ARTICLE VIII.
DAMAGE OR DESTRUCTION
 
Section 8.01 Restoration. If the Improvements, or any part thereof, shall be
damaged or destroyed by fire or other casualty of any kind or nature (a
“Casualty”), Tenant shall proceed with due diligence (subject to a reasonable
time allowance for the purpose of obtaining insurance proceeds and the required
permits and approvals) to repair, replace or rebuild the Improvements to a
condition consistent with the requirements of Articles V and VI (the
"Restoration Work").
 
Section 8.02 Payment of Insurance Proceeds. If the estimated cost of the
Restoration Work is less than the greater of (i) one year's Base Rent or (ii)
ten percent (10%) of Tenant net worth, all insurance proceeds payable as a
result of the Casualty shall be paid directly to Tenant to be used to complete
the Restoration Work. Otherwise, all insurance proceeds payable as a result of
damage to the Improvements, shall be paid to a bank, trust company of title
company, selected by Tenant, subject to the written approval of Landlord (the
"Depositary"), to be held in trust or escrow for purpose of paying the cost of
the Restoration Work (such funds being referred to as the “Escrowed Funds”).
Landlord will fully cooperate with Tenant and promptly execute and deliver any
documents required to provide for the disbursement of the insurance proceeds
consistent with this Section. The Escrowed Funds will be advanced from time to
time in draws (the “Draws”) to Tenant as the Restoration Work progresses upon
certified request of Tenant's architect or engineer and receipt by Landlord of
(to the extent not previous delivered): (i) copies of the contracts and plans
and specifications for the Restoration Work, (ii) a title search indicating that
no Construction, Liens have been filed and not discharged, (iii) evidence of
available funds equal to the difference between the Escrowed Funds and the sum
necessary to complete the Restoration Work, (iv) evidence of the state of
completion of the Restoration Work and of performance of the Restoration Work in
a good and workmanlike manner in accordance with the contracts and plans and
specifications through certification by the Tenant's architect or engineer, and
(v) customary lien waivers and releases. Within five (5) days of receipt of the
items set out above, Landlord agrees to execute a consent document reasonably
satisfactory to the Depository to release an amount of the Escrowed Funds
requested by the applicable Draw.
 
Section 8.03 No Abatement of Rent. Except as provided for in Section 8.04 below,
Tenant's obligation to pay the Rent under this Lease shall not be affected by
any Casualty, regardless of whether the Improvements are partially or totally
damaged or destroyed. Except as provided for in this Lease, Tenant waives any
right under any existing or future statute that allows a tenant to terminate a
lease in the event of the damage or destruction of the leased premises.
 
Section 8.04 Termination Events. If (i) the existing buildings on the Land (the
“Damaged Improvements”) shall be substantially damaged or destroyed by Casualty,
such that the cost of the Restoration Work is in excess of one-half (50%) of the
replacement cost of the Damaged Improvements (before the Casualty), exclusive of
foundations, excavations and footings, and (ii) there are less than two (2)
years remaining in the Lease Term, then Tenant may elect not to do the
Restoration Work, but to terminate this Lease by serving upon Landlord, within
one hundred twenty (120) days after the date of the Casualty, written notice of
Tenant's election to so terminate (a “Casualty Termination Notice”). In the
event of a Casualty Termination Notice, this Lease shall terminate effective at
the end of the calendar month in which the Casualty Termination Notice is given
(the “Casualty Termination Date”). Prior to the Casualty Termination Date,
Tenant shall pay to Landlord, an amount equal to (y) any unpaid Rent through the
Casualty Termination Date and (z) the Property Insurance proceeds (together with
any deductible or self insured amount) up to the amount reasonably estimated by
a third-party general contractor as required to restore the Damaged Improvements
(but not any of Tenant's Property).

 

--------------------------------------------------------------------------------

 

 
ARTICLE IX.
EMINENT DOMAIN
 
Section 9.01 Total Taking. If substantially all of the Demised Premises or
access thereto or therefrom shall be taken for any public or quasi-public use
under any statute or by right of eminent domain, or by private purchase in lieu
thereof (a "Taking"), then Tenant may elect to terminate this Lease as of the
date that title has been so taken (the "Vesting Date").
 
Section 9.02 Partial Taking. In the event of a Taking of less than substantially
all of the Demised Premises, Tenant may elect to terminate this Lease and not
restore the Improvements if (i) the Demised Premises is, as a result of the
Taking (included any resulting or associated loss of or restrictions on access),
no longer suitable for Tenant's use or no longer in compliance with the
requirements of the Automobile Manufacturer; provided that a failure to meet all
the requirements of the Automobile Manufacture shall not necessarily justify a
termination hereunder if the unmet requirements were also not met before the
Taking and there is no risk that any dealership franchise for the Demised
Premises will be lost or limited as a result of the Taking; or (ii) the Taking
occurs during the last two (2) years of the then existing Lease Term. In the
event Tenant elects by reason of the foregoing events to terminate this Lease,
Tenant shall give written notice of such election to Landlord (a “Taking
Termination Notice”), and the Lease Term shall expire and come to an end as of
the last day of the calendar month in which the Taking Termination Notice is
given. Upon such termination, the Rent shall be adjusted to the date of
termination and neither party shall have any further rights or liabilities
hereunder, subject, however, to the implementation of the provisions below.
 
Section 9.03 Restoration. In case of a Taking that does not result in a
termination of this Lease, Tenant, at its cost and expense, shall proceed with
diligence (subject to reasonable time periods for obtaining the condemnation
proceeds and required permits and approvals) to restore the remaining
Improvements to as close to the pre-Taking condition as is reasonably practical
given the area taken (all such restoration work being referred to in this
Article as "Restoration Work"). To the extent needed to complete the Restoration
Work, the award and other consideration paid, recovered or recoverable in
connection with the Taking (the “Condemnation Award”) shall be paid to Tenant or
to the Depository ( as applicable and in the same manner as insurance proceeds
under Section 8.02), for Tenant to use to complete the Restoration Work. If the
Taking does result in a termination of this Lease, Landlord shall be responsible
for the Restoration Work. The remainder of the Condemnation Award (and any
excess from amounts set aside for the Restoration Work) shall be payable to the
parties in accordance with the provisions of Section 9.04.
 
Section 9.04 Distribution of Awards. Any Condemnation Award shall be disbursed
and allocated to Landlord and Tenant in accordance with their respective
interest as of the date of the Taking, as provided for by the laws of the State
of Florida. Landlord and Tenant agree to fully cooperate to cause the
distribution of any Condemnation Award in accordance with this Section. The
Condemnation Award shall not be deemed to include Business Damages (as defined
in Section 9.05), but Business Damages shall not include any award for the
taking of the Land, Improvements or leasehold estate created in favor of Tenant
under this Lease.
 
Section 9.05 Business Damages. In addition to the recovery set out above in this
Article, Tenant shall be entitled to claim, prove and receive in connection with
any Taking such awards as may be allowed for moving and relocation expenses,
loss of trade fixtures and other personal property, or for loss of or damage to
its business (as compared to the Demised Premises) (collectively, “Business
Damages”).
 
Section 9.06 Temporary Taking. A temporary taking shall not affect this Lease.
Any compensation for a temporary Taking (to the extent within the Lease Term)
shall be payable to Tenant without participation by Landlord.

 

--------------------------------------------------------------------------------

 

 
Section 9.07 Consent Required for Settlement. Neither Landlord nor Tenant shall
make any settlement with the condemning authority or convey any portion of the
Demised Premises or Improvements to such authority in lieu of condemnation or
consent to any Taking, without the consent of the other.
 
ARTICLE X.
REPRESENTATIONS AND WARRANTIES
 
Section 10.01 Authority. Tenant hereby represents and warrants to Landlord that
(i) Tenant is a duly authorized and validly existing Delaware limited
partnership; (ii) Tenant has the full right and authority to enter into this
Lease; (iii) the person executing this Lease on behalf of Tenant is authorized
to do so; and (iv) this Lease constitutes a valid and legally binding obligation
of Tenant. Landlord represents and warrants to Tenant that (i) Landlord has the
full right and authority to enter into this Lease; and (ii) this Lease
constitutes a valid and legally binding obligation of Landlord.
 
Section 10.02 Ownership and Title Exceptions. Landlord represents, warrants and
covenants that (i) Landlord is the fee owner of the Demised Premises, subject to
no title exceptions other than the “Permitted Title Exceptions” listed on
Exhibit B and (ii) Landlord will protect and defend Tenant's rights and
leasehold estate created by this Lease against all claims and demands other than
those arising out of the Permitted Title Exceptions. Landlord agrees not to (y)
amend, consent to the amendment of, or grant any consent or approval under any
document that constitutes a Permitted Title Exception or (z) encumber the
Demised Premises with any new title exceptions (other than a Fee Mortgage or as
requested or approved by Tenant).
 
Section 10.03 Title Insurance Policy. Landlord will provide such documents and
documentation as the title insurance company issuing a title insurance policy in
favor of Tenant (the “Title Policy”) may reasonably require in order to insure
Tenant's leasehold estate, subject to no exceptions other than the Permitted
Title Exceptions. The premium and other costs (e.g., search fees) in connection
with the Title Policy shall be paid one-half by Landlord and one-half by Tenant.
Tenant shall be responsible for the cost of the Survey of the Demised Premises.
 
ARTICLE XI.
DEFAULT
 
Section 11.01 Tenant Default. The following shall constitute a “Default” under
this Lease: (i) if Tenant shall fail to pay any Base Rent or any Additional Rent
when due under this Lease and such failure is not cured within ten (10) days
after written notice thereof by Landlord to Tenant of the failure, or (ii) if
Tenant fails to perform or comply with any other term, covenant or condition of
this Lease and such failure is not cured within thirty (30) days after written
notice by Landlord to Tenant of the failure; provided that if the failure cannot
reasonably be cured within thirty (30) days and Tenant commences the cure within
the thirty (30) day period, the thirty (30) day period shall be extended for
such additional time as is required to cure the failure using due diligence and
commercially reasonable efforts.
 
Section 11.02 Landlord Remedies. In the event of a Default, Landlord may, at any
time thereafter while the Default is outstanding:
 
(a)terminate this Lease and Landlord, its agents or representatives, may reenter
and retake the Demised Premises and Landlord may recover from Tenant all Rent
due (prorated to the date of termination) together with all costs and expenses
incurred to place the Demised Premises in the condition that Tenant is required
to deliver the Demised Premises to Landlord upon the expiration of the Lease
Term; or

 

--------------------------------------------------------------------------------

 

 
(b)retake possession of the Premises without terminating the Lease and use
commercially reasonable efforts to relet the Demised Premises in whole or in
part, altering, changing or subdividing same as in its reasonable judgment may
accomplish the best rental results, at such rental reasonably approximating a
fair market rental and upon such terms and for such length of time (whether less
or greater than the unexpired portion of the Lease Term), as Landlord may
reasonably provide, and Tenant shall be liable to Landlord for the deficiency
between the Rent provided for herein and the rental collected by Landlord for
the period of such reletting, not exceeding, however, the balance of the Lease
Term (after deducting therefrom the amortization over the period of the
reletting of the reasonable cost of such reletting, including brokerage fees and
legal fees in a reasonable amount); or
 
(c)exercise any other right or remedy in addition to and not inconsistent with
the foregoing as is available to Landlord under Florida law.
 
Section 11.04 Bankruptcy. If (i) Tenant files a petition for bankruptcy, or (ii)
any creditor files a petition for bankruptcy of Tenant or if a trustee shall be
appointed for all or substantially all of the business or assets of Tenant, and
if such filing or appointment has not been vacated or withdrawn within ninety
(90) days thereafter, or (iii) if a general assignment is made by Tenant for the
benefit of creditors, or (iv) a receiver is appointed to operate the Demised
Premises; or (iv) this Lease and the Demised Premises is seized by creditors by
authority of any attachment or execution proceedings, Landlord may, at its
option in any of such events, on ten (10) days' notice to Tenant, if such action
is not vacated or withdrawn within such ten (10) day period, immediately
recapture and take possession of the Demised Premises and terminate this Lease
pursuant to process of law and exercise all rights and remedies that Landlord
has in the event of a Default hereunder.
 
Section 11.05 Attorneys' Fees. In the event of any litigation arising out of
this Lease or the Landlord/Tenant relationship created by this Lease, the
prevailing party in any such litigation shall be entitled to recover all
reasonable costs, charges and expenses incurred in connection therewith,
including reasonable attorneys' fees.
 
Section 11.06 Late Fee. If any sum due under this Lease is not paid within ten
(10) days of its due date, an administrative late fee (the “Late Fee”) equal to
four percent (4%) of the amount past due shall also be immediately due and
payable.
 
Section 11.07 Default Interest. Interest, at the Default Rate (defined below),
shall accrue on any amount due and owing from either Landlord or Tenant to the
other under this Lease, that is not paid within ten (10) days after notice from
the party entitled to payment to the other that the amount is past due (which
notice may be a the notice otherwise provided for under this Lease). Following
such ten (10) day period, interest, at the Default Rate, shall accrue, beginning
retroactively as of the due date, on any amount remaining unpaid until paid. The
“Default Rate” is an annual interest rate equal to the lesser of (a) the maximum
rate permitted by law, or (b) the greater of (y) Prime Rate of interest (or the
average thereof, if more than one) as published by the Wall Street Journal on
the date such payment was due plus five percent (5%), and (z) twelve percent
(12%).
 
Section 11.08 Waiver of Jury Trial. Landlord and Tenant waive and agree not to
seek trial by jury in any action relating to or arising out of this Lease or the
Landlord/Tenant relationship created under this Lease.
 
ARTICLE XII.
LANDLORD'S ACCESS

 

--------------------------------------------------------------------------------

 

 
Section 12.01 Reserved Access Right. Landlord and its designees shall have the
right, with reasonable prior notice to Tenant, to enter upon the Demised
Premises during times reasonably agreed upon by Landlord and Tenant to (i)
inspect the Demised Premises, (ii) investigate Tenant's compliance with the
terms of this Lease, (iii) in connection with its obligations under the Consent
Order or as otherwise required to fulfill its obligations under Article XX
(Environmental Matters), or (iv) during the period commencing one (1) year prior
to the end of the Lease Term, to show the Demised Premises to prospective
tenants. At Tenant's option Landlord or its designee shall be accompanied by an
employee of Tenant while on the Demised Premises.
 
Section 12.02 Access Conditions. Any entry by Landlord onto the Demised Premises
shall be subject to the following additional conditions: (i) Landlord's entry
(and any work within the Demised Premises) shall be performed (except to the
extent required by emergency circumstances) in a manner so as to minimize any
adverse impact on Tenant's business operations; (ii) Landlord shall promptly
(i.e., as quickly as possible using all commercially reasonable efforts) repair
any damage to the Demised Premises or Tenant's Personal Property caused by its
entry or work to Tenant's reasonable satisfaction; and (iii) Landlord shall
otherwise use all commercially reasonable efforts to conduct any entry and
perform any work in a manner to minimize any adverse impact to the Demised
Premises or Tenant's use and enjoyment of the Demised Premises.
 
ARTICLE XIII.
IMPROVEMENTS, FIXTURES AND PERSONAL PROPERTY
 
Section 13.01 Ownership of Improvements. All Improvements constructed by Tenant
upon the Land, and any Alterations to the Improvements shall be and remain the
property of Tenant throughout the Lease Term, including any Renewal Periods.
Upon the expiration of the Lease Term or earlier termination of this Lease, all
such Improvements, exclusive of Tenant's Property (as defined below) shall,
without the need for any further instrument, become the property of Landlord.
 
Section 13.02 Tenant's Property. All trade fixtures, equipment, inventory,
furniture, signage (but not any monument structure on which the signage is
located) and other personal property (“Tenant's Property”) shall be and remain
the property of Tenant both throughout the Lease Term and upon the expiration or
earlier termination of this Lease. As used in the definition of Tenant's
Property, “trade fixtures” means fixtures used in connection with the conduct of
business at the Demised Premises which are attached to the Improvements, but
only in a manner such that they can be removed without damage to the
Improvements, other than minor or cosmetic damage. Tenant shall be responsible
to repair any damage to the Demised Premises caused by the removal of Tenant's
Property, including, but not limited to Tenant's trade fixtures. Any of Tenant's
Property remaining at the Demised Premises for more than thirty (30) days
following the expiration or earlier termination of this Lease shall be deemed
abandoned by Tenant and Landlord may dispose of such abandoned property as
Landlord deems appropriate without any accounting to Tenant. Tenant's Property
shall not, however, include (i) any equipment or fixtures which are part of the
base building systems serving the Improvements, such as, but not limited to,
roof top HVAC Units, plumbing fixtures and lighting fixtures (other than
supplemental or specialty lighting fixtures and bulbs) or (ii) floor and wall
covering affixed to the floor or walls, such as, but not limited to, carpeting,
tile and paneling.
 
ARTICLE XIV.
ASSIGNMENT AND SUBLETTING
 
Section 14.01 Right to Assign and Sublease. Tenant may not assign this Lease or
sublet the Demised Premises, without the consent of Landlord; except that Tenant
may assign this Lease or sublet all or any part of the Demised Premises without
the consent of Landlord (I) to any “Affiliate” (as defined below) or (II) in
connection with a sale of the automobile dealership located at the Demised
Premises. Any assignment or

 

--------------------------------------------------------------------------------

 

sublease (with or without Landlord's consent) shall be subject to the following
conditions: (i) Tenant shall remain liable for the performance of the terms,
covenants and conditions of this Lease; and (ii)Tenant shall deliver a copy of
the effective instrument (which may have the financial terms redacted) to
Landlord either prior to or immediately subsequent to the date of the subject
action (except that Tenant shall not be required to provide Landlord with any
sublease to any Affiliate); and (iii) the use and possession of the Demised
Premises by the assignee of this Lease or subtenant or other occupant of the
Demised Premises or any part thereof shall be subject to all the terms,
conditions and conditions of this Lease.
 
Section 14.02 Affiliate Definition. For purposes of this Section, an “Affiliate”
of Tenant is an entity that controls, is controlled by or is under common
control with Tenant and “control” means the power to (directly or indirectly)
elect or appoint the officers, managers or other individuals who hold the
authority to make the managerial decisions on behalf of the entity (or the
majority of any board that will elect or appoint such individuals). Control of
an entity shall be presumed in the case of the ownership (direct or indirect) of
a majority of the equity interest in an entity.
 
ARTICLE XV.
MORTGAGES AND CERTIFICATES
 
Section 15.01 Fee Mortgage. Landlord shall have the right at any time during the
Lease Term, without the consent of Tenant, to subject its fee interest in the
Demised Premises, or any part thereof, but not any property of Tenant, to any
one or more mortgages, deeds of trust, deeds to secure debt or similar security
instrument (as it may be renewed, modified, consolidated, replaced, or extended
a "Fee Mortgage"). The owner or holder of any Fee Mortgage as to which Tenant
has received written notice shall be referred to as the "Fee Mortgagee". This
Lease (including, without limitation, Tenant's leasehold estate and other rights
hereunder) shall not be subject or subordinate to any Fee Mortgage except
pursuant to the terms of a Subordination, Non-Disturbance and Attornment
Agreement (an “SNDA”) to be entered into between Landlord, Tenant and the holder
of the Fee Mortgage and in a form acceptable to all parties. The form of SNDA
attached to this Lease as Exhibit D is acceptable to Landlord and Tenant.
 
Section 15.02 Existing Fee Mortgage. Landlord represents and warrants to Tenant
that the Demised Premises is not subject to any Fee Mortgage.
 
Section 15.03 Leasehold Mortgages. Tenant shall have the right at any time
during the Lease Term, without the consent of Landlord, to subject this Lease
and the leasehold interest in the Demised Premises, or any part thereof, but not
any property of Landlord, to a leasehold mortgage, deeds of trust, deeds to
secure debt or similar security instrument (as it may be renewed, modified,
consolidated, replaced, or extended a "Leasehold Mortgage"); provided that there
may only be one Leasehold Mortgage at any one time. The owner or holder of any
Leasehold Mortgage as to which Landlord has received written notice shall be
referred to as the "Leasehold Mortgagee". In the event of a sale/lease-back
transaction (a "Sale Leaseback Transaction") of which the Landlord has been
provided notice (pursuant to which Tenant becomes a sub-tenant), the
“sub-landlord” (also the Tenant hereunder) shall have the rights provided to a
Leasehold Mortgagee under Section 15.04 below.
 
Section 15.04 Rights of Leasehold Mortgagee. Any Leasehold Mortgagee shall have
the following rights, provided that a. Landlord has received notice of the name
and notice address of the Leasehold Mortgagee or its servicing agent, and b. a
copy of the Leasehold Mortgage has been delivered to Landlord:
 
(a)    Landlord will give the Leasehold Mortgagee a copy of any notice, demand
or other communication from Landlord to Tenant alleging any default or failure
on the part of Tenant or exercising any right or remedy under this Lease
simultaneously with the giving of the notice to Tenant.

 

--------------------------------------------------------------------------------

 

No exercise by Landlord of any right or remedy with respect to any default or
failure on the part of Tenant shall be permitted or effective until the notice
provided for in the Paragraph (a) has been given and the cure period provided
for in Paragraph (b) below has expired with the default or failure still
uncured.
 
(b)    Following receipt of the notice required under Paragraph (a) above, the
Leasehold Mortgagee shall have the following cure period to cure the default or
failure: (i) twenty (20) days if the default or failure is a failure to pay Base
Rent or Real Estate Taxes and (ii) thirty (30) days for any other default or
failure, provided that if the default or failure cannot reasonably be cured
within thirty (30) days and the Leasehold Mortgagee commences the cure within
said thirty (30) day period, the thirty (30) day period shall be extended for
such additional time as is required to cure the failure using due diligence and
commercially reasonable efforts, which shall include such time as it necessary
for the Leasehold Mortgagee to take possession of the Demised Premises pursuant
to the Leasehold Mortgage, so long as (x) Base Rent and Real Estate Taxes remain
current, (y) no enforcement action is being pursued against Landlord as a result
of any violation of Laws with respect to the Demised Premises (or the Leasehold
Mortgagee agrees to indemnify Landlord with respect thereto), and (z) the
Leasehold Mortgagee shall commence and pursue in good faith obtaining possession
of the Demised Premises. The Leasehold Mortgagee shall have the right but in no
event the obligation to cure any default or failure under this Lease. The
Leasehold Mortgagee may also abandon any cure or action for possession once
commenced without being deemed to have assumed any obligation in favor of
Landlord.
 
(c)    Landlord and Tenant shall not agree to cancel, terminate or amend this
Lease without the consent of the Leasehold Mortgagee. Any cancellation,
termination or amendment of this Lease not consented to by the Leasehold
Mortgagee as required by this Section may, at the option of the Leasehold
Mortgagee, be voided by the Leasehold Mortgagee upon it or a Leasehold Mortgagee
Successor becoming the Tenant hereunder. As used in this Paragraph a “Leasehold
Mortgagee Successor” includes any other party who may become the Tenant
hereunder pursuant to the exercise of any right or remedy under the Leasehold
Mortgage or by assignment in lieu thereof.
(d)    If this Lease is terminated in any bankruptcy or similar proceeding of
Tenant, Landlord shall, upon request of the Leasehold Mortgagee, enter into a
new lease with the Leasehold Mortgagee or its designee under all the same terms,
covenants and conditions as this Lease (including any Renewal Options) for the
remainder of the Lease Term, on the condition that such Leasehold Mortgagee
agrees (upon the effective date of the replacement lease) to pay all Base Rent
and any Tax Obligation past due and unpaid under the Lease.
(e)    If the Leasehold Mortgagee becomes the Tenant under this Lease it
liability hereunder shall be limited to only the period that it is the Tenant
under this Lease and upon an assignment of this Lease it shall be released from
all further liability or obligations hereunder for the period from and after the
effective date of the assignment.
(f)    Landlord agrees to provide to any Leasehold Mortgagee, within twenty (20)
days after a request therefor, (i) any certificate reasonably requested by the
Leasehold Mortgagee certifying the accuracy of any reasonably requested
statements relative to the Lease and (ii) any agreement reasonably requested by
the Leasehold Mortgagee to restate, confirm or reaffirm in favor of the
Leasehold Mortgagee the terms of this Article that run to the benefit of the
Leasehold Mortgagee.
(g)    So long as any Leasehold Mortgage is in place, there shall be no merger
of the

 

--------------------------------------------------------------------------------

 

leasehold estate created by this Lease and the fee interest in the Demised
Premises, notwithstanding that the two interests may come into common ownership,
without the prior written consent of the holder of the Leasehold Mortgagee.
 
(h)    If Tenant shall fail to exercise any Renewal Option, Landlord shall
notify the Leasehold Mortgagee of such failure, and from receipt of the notice,
the Leasehold Mortgagee shall gave a period of thirty (30) days to cause the
Tenant to exercise such Renewal Option.
 
(i)    Tenant shall not be deemed to be acting unreasonably in not providing any
consent or approval under this Lease, if the Leasehold Mortgagee objects to
Tenant proving such consent or approval.
 
(j)    Each Leasehold Mortgagee shall be deemed an intended third party
beneficiary of this Article as it relates to Leasehold Mortgages.
 
Section 15.05 No Subordination of Fee. Nothing in this Article is intended to
give Tenant any right, power or authority to encumber Landlord's fee interest in
the Demised Premises and no Leasehold Mortgage shall encumber Landlord's fee
interest in the Demised Premises.
 
Section 15.05 Certificates. Each of Tenant and Landlord shall, within twenty
(20) days of the request of the other and without charge, at any time and from
time to time, for reliance by the requesting party and any designated interested
third party, deliver a duly executed and acknowledged instrument certifying: (i)
this Lease is unmodified and in full force and effect, or if there has been any
modification, that this Lease is in full force and effect as modified and
stating any such modification; (ii) the date to which Base Rent, Real Estate
Taxes and Additional Rent have been paid; (iii) whether or not there are then
existing any known claim against the requesting party under the Lease or
defenses to the enforcement of the Lease by the requesting party; and (iv) such
other reasonably ascertaining factual matters relating to the Lease or the
Demised Premises as the requesting party may reasonably request, but excluding
information reasonably deemed confidential or proprietary by the responding
party.
 
ARTICLE XVI.
BROKERS
 
Section 16.01    Brokers Recognized. Landlord and Tenant each represents that it
has dealt with no broker (or other party who might claim a commission or similar
fee) in connection with this Lease.
 
Section 16.02    Indemnification. Landlord shall defend, indemnify and hold
harmless Tenant from and against any claims, liabilities, damages, costs or
expenses (including attorneys' fees) arising out of any claims or demands for
brokerage commissions or similar fee otherwise arising out of Landlord's actual
or alleged commitments to or dealings with the claiming party. Tenant shall
defend, indemnify and hold harmless Landlord from and against any claims,
liabilities, damages, costs or expenses (including attorneys' fees) arising out
of any claims or demands for brokerage commissions or similar fee arising out of
Tenant's actual or alleged commitments to or dealings with the claiming party.
 
ARTICLE XVII.
NOTICES
 
Section 17.01 Method of Notice. Any notice, demand, request, consent, approval
or other communication by and between Landlord and Tenant (each a "Notice")
required or otherwise made under this Lease shall be in writing and given (i) by
hand delivery, with a confirmation evidencing the place where

 

--------------------------------------------------------------------------------

 

and the person to whom delivered; (ii) by registered or certified mail, return
receipt requested, or (iii) by a nationally recognized overnight courier service
with the ability to confirm delivery, addressed as follows:
 
If to Landlord:
Jeffrey I. Wooley
3800 West Hillsborough Avenue
Tampa, Florida 33614
Telephone:(813) 865-8000
Mobile:(813) 240-4046
Facsimile:(813) 874-2338
with a simultaneous copy to Landlord's Counsel:
Foley & Lardner LLP
100 North Tampa Street
Suite 2700
Tampa, Florida 33602-5810
Attention:Walter C. Little
Telephone:(813) 225-4161
E-Mail:wlittle@foley.com
Facsimile:(813) 221-4210
If to Tenant:
Asbury Automotive Tampa, L.P.
2905 Premiere Parkway, NW, Suite 300
Duluth, GA 30097
Attention:George Karolis
Vice President Corporate Development
and Real Estate
Telephone:(770) 418-8200
E-Mail:gkarolis@asburyauto.com
Facsimile:(678) 550-9054
with simultaneous copy to
Asbury Automotive Group, Inc.
Vice President & General Counsel
2905 Premiere Parkway, NW, Suite 300
Attention:Elizabeth B. Chandler
Telephone:(770) 418-8200
E-Mail:echandler@asburyauto.com
Facsimile:(678) 550-9054

 
Section 17.02 Notice Given. Notice given in accordance with this Section shall
be deemed to be given and received on the earlier of (i) the day actually
received, or (ii) the day receipt is refused by the addressee, or (iii) the date
of attempted delivery, if delivery was not possible because the address is no
longer valid and an updated address has not been provided (and is not otherwise
readily available) to the party giving notice.
 
Section 17.03 Change of Address. A party's Notice address(es) set out above may
be changed by Notice to the other party given in accordance with this Article;
provided that a party may not have more than three (3) address to which each
Notice must be sent and all such Notice addresses must be in the continental
United States.
 
Section 17.04 Informal Communications. While Landlord and Tenant may communicate
by methods other than as set out in Section 17.01 (e.g., by telephone, internet
posting or e-mail), no such communication shall constitute proper Notice under
this Lease.
 
ARTICLE XVIII.
INTERPRETATION AND RECORDATION
 
Section 18.01 Entire Agreement and Amendments. This Lease contains the entire
agreement

 

--------------------------------------------------------------------------------

 

between Landlord and Tenant concerning the Demised Premises, and all prior
negotiations, understandings, and representations, either oral or written,
between them are merged into and superseded by this Lease. This Lease supersedes
and replaces the Existing Lease. No amendment to this Lease shall be binding
upon Landlord or Tenant unless in writing and signed by both Landlord and
Tenant, and no waiver, approval or consent under this Lease shall be binding
upon Landlord or Tenant unless in writing and signed by the party against whom
enforcement is sought.
 
Section 18.02 No Partnership or Agency. Nothing contained in this Lease shall be
construed to create the relationship of principal and agent, partnership, joint
venture or any other relationship between the Landlord and Tenant other than the
relationship of landlord and tenant.
 
Section 18.03 No Personal Liability. Nothing contained in this Lease is intended
to impose any personal liability upon the individuals who are partners, members,
managers, agents, stockholders, officers or directors of the entities that are
the Landlord and Tenant under this Lease.
 
Section 18.04 Captions. The captions appearing in this Lease are inserted for
convenient reference only, they are not intended to limit or expand the scope or
interpretation of the Articles or Sections to which they relate.
 
Section 18.05 Applicable Law. This Lease shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida.
 
Section 18.06 Calculation of Time Periods. If the date for the performance of
any obligation under this Lease, or the date on which any period provided for
hereunder expires, is a Saturday, Sunday or legal holiday, the date or
expiration of the period shall be extended to the next day that is not a
Saturday, Sunday or legal holiday.
 
Section 18.07 Force Majeure. If either party shall be prevented or delayed from
punctually performing any obligation (other than the payment of money) or
satisfying any condition by the date required under this Lease (a “Performance
Deadline”) by any strike, lockout, labor dispute, inability to obtain labor or
materials or reasonable substitutes therefor, domestic or international
terrorism, fire, earthquake, hurricane or other Casualty, unusual adverse
weather, riot or civil unrest, a Taking or other governmental action, regulation
or control, insurrection, sabotage, or any other similar condition not created
by but beyond the reasonable control of the affected party (each, a “Force
Majeure Event”), then the Performance Deadline shall be extended by the delay
caused by the Force Majeure Event. Financial inability to perform shall in no
event constitute a Force Majeure Event.
 
Section 18.08 No Waiver. The failure of Landlord or Tenant to insist upon strict
performance of any term, covenant or condition of this Lease or any delay in the
enforcement of any term, covenant or condition of this Lease by Landlord or
Tenant following a failure of the other party to comply therewith, shall not be
deemed a waiver of any continuing or future right to enforce such term, covenant
or condition.
 
Section 18.09 Consents and Approvals. Except as may otherwise be expressly
provided for by the terms of this Lease, whenever Landlord's consent or approval
is required or requested under or in connection with this Lease, Landlord agrees
(unless otherwise expressly provided for in this Lease): (i) that such consent
or approval shall not be unreasonably withheld, delayed or conditioned, (ii)
that any refusal to provide any consent or approval must include the specific
reasons as to why the consent or approval is being withheld, (iii) that Landlord
shall notify Tenant of its response to any request for any consent or approval
within ten (10) days of a request therefor, and (iv) that a failure to respond
within the required ten (10) day period shall be deemed Landlord granting the
requested consent or approval, but only if the notice specifically references

 

--------------------------------------------------------------------------------

 

the 10-day period provided for in this Section and that a failure to respond
constitutes Landlord's consent or approval.
 
Section 18.10 Nature of Document. This Lease is a negotiated document between
two sophisticated parties negotiating with the aid of legal counsel and should
not be construed more strictly against either Landlord or Tenant.
 
Section 18.11 Covenant of Quite Enjoyment. Landlord warrants and covenants to
Tenant that on and subject to the terms of this Lease, Tenant shall have and
enjoy, during the entire Lease Term, the quiet and undisturbed possession and
use of the Demised Premises, as contemplated in this Lease.
 
Section 18.12 Recordation of Memorandum of Lease. Concurrently with the
execution of this Lease or thereafter, upon ten (10) days of a request by
Landlord or Tenant, the parties will execute and deliver (witnessed and
notarized, as applicable) for recordation by and at the cost and expense of the
requesting party a Memorandum of Lease in the form attached as Exhibit C (the
“Memorandum of Lease”). Upon the expiration of the Lease Term or earlier
termination of this Lease, Tenant will, within ten (10) days of a request from
Landlord, execute a release of the Memorandum of Lease sufficient to discharge
the Memorandum of Lease as an encumbrance upon the Demised Premises.
 
Section 18.13 Termination of Existing Lease. Concurrently with the execution of
this Lease, the parties will execute and deliver (witnessed and notarized, as
applicable) for recordation by and at the shared cost and expense of the parties
(one-half to be paid by each), a Termination of Lease and Release of Memorandum
of Lease in the form attached as Exhibit E (the “Termination of Lease”),
providing for the termination of the Existing Lease effective as of the
Effective Date of this Lease. The full amount of the Security Deposit held by
Landlord under the Existing Lease will be refunded to Tenant concurrently with
the termination of the Existing Lease. Rent under the Existing Lease will be
prorated as of the effective date of the Termination of Lease.
 
ARTICLE XIX.
PURCHASE OPTION
 
Section 19.01 Grant of Purchase Option. Landlord grants to Tenant the option
(the “Purchase Option”) to purchase the Demised Premises at any time during the
Lease Term on and subject to the terms and conditions of this Article.
 
Section 19.02 Purchase Price. The purchase price for the Demised Premises (the
“Purchase Price”) shall be Sixteen Million Dollars ($16,000,000); provided that
if the Base Rent is adjusted under Section 3.03, the Purchase Price shall be
similarly adjusted by an equivalent percentage increase (e.g., if the Base Rent
is increase by 2% the Purchase Price shall also be increased by 2%).
 
Section 19.03 Exercise of Right. Tenant may exercise the Purchase Option by
written notice to Landlord (the “Exercise Notice”) given any time during the
Option Exercise Period (as defined below), specifying that Tenant has elected to
exercise its Purchase Option and a proposed date for the closing of the purchase
and sale (the “Closing”), which shall be at least thirty (30) days, but no more
than sixty (60) days following the Exercise Notice. Landlord and Tenant will
fully cooperate and use all commercially reasonable efforts to consummate the
Closing on the date proposed by Tenant or as soon thereafter is reasonably
possible. The “Option Exercise Period” is the sixty (60) days of the sixth (6th)
Lease Year, but only if at the time the Demised Premises has been Adequately
Remediated (as defined in Section 20.01), and (ii) anytime after the tenth
(10th) Lease Year; it is the parties intent that for the Exercise Notice to be
valid it must be given within the Option Exercise Period.

 

--------------------------------------------------------------------------------

 

 
Section 19.04 Title and Survey. On the date of the Closing (the “Closing Date”)
Landlord will convey fee simple title to the Demised Premises to Tenant (or
Tenant's designated Affiliate) by Special Warranty Deed (the “Deed”) subject
only to the Permitted Title Exceptions and matters arising by, though or under
Tenant. Landlord shall be responsible for discharging any Fee Mortgage and any
liens arising by, though or under Landlord as of the Closing. Tenant shall be
responsible to obtain any survey it deems necessary or desirable. Landlord and
Tenant will each deliver to the Title Insurance Company selected by Tenant to
issue its Title Insurance Policy (the “Title Company”) such customary authority
documents, title affidavits and other documents as the Title Company may
reasonably request.
 
Section 19.05 Termination of Lease. As part of the Closing, Landlord and Tenant
will execute a termination of this Lease (effective as of the date of Closing)
and prorate Rent as of the date of Closing (the “Lease Termination Agreement”).
 
Section 19.06 Closing Documents. In connection with the Closing, the parties
will execute and deliver the documents provided for in this Article and other
customary conveyance documents, including: the Deed, the Lease Termination
Agreement, a Seller's Title Affidavit, a FIRPTA Affidavit, a Quitclaim Bill of
Sale (as to any personal property that may be owned by Landlord) and a Closing
Statement. In the event that Landlord still has obligations under the Consent
Order (which are not assumed by the grantee/transferee as part of Closing) then
the parties will also enter into, to the extent required to fulfill the
obligations under the Consent Order, (i) such documents as may be required to
implement or effectuate any legal and engineering controls under Section 20.04
(with any applicable Restriction Agreement {as defined in Section 19.09 below}
to be recorded before any purchase money mortgage) and (ii) an access agreement
providing Landlord access to complete the obligations under the Consent Order
(the access agreement shall contain the access rights and be subject to
conditions and an indemnity similar to that provided for in this Lease). All
documents shall be prepared by Tenant's counsel and subject to the review and
approval of Landlord's counsel.
 
Section 19.07 Closing Costs. The standard closing costs, including recording
fees, title search fees, title insurance premiums and documentary stamp and
other conveyance taxes shall be split between Landlord and Tenant, with each
paying one-half (½); except that (i) each party shall pay its own attorneys fees
(except as provided for in Section 11.05), (ii) Landlord shall be responsible
for the cost to obtain any title curative documents to the extent the cure is
the responsibility of Landlord under this Article, and (iii) Tenant shall be
responsible for the cost of any survey which it elects to obtain, as provided
for in Section 19.04.
 
Section 19.08 Independent Right and Assignment. The Purchase Option is a right
independent from the remainder of the Lease, and neither the exercise of the
Purchase Option, nor any failure to exercise or the waiver of the Purchase
Option, nor any failure to consummate any closing under this Article will result
in a termination of or otherwise affect this Lease or any of Tenant's rights
hereunder. The Purchase Right may not, however, be assigned separate from this
Lease, except to an Affiliate of Tenant.
 
Section 19.09 Post-Closing Engineering Controls and Mortgage Subordination. In
the event that Landlord still has obligations under the Consent Order (which are
not assumed by the grantee/transferee as part of Closing), the parties will have
a continuing obligation to enter into, to the extent required to fulfill the
obligations under the Consent Order such documents as may be required to
implement or effectuate any legal and engineering controls under Section 20.04.
In furtherance of the foregoing, at Landlord's request, Tenant agrees to cause
the holder of any mortgage (or other lien) on Demised Premises (which will at
that time be owned in fee by Tenant) as well as any then tenants of Tenant (if
required under the applicable lease), to join in any deed restriction,
restrictive covenant or similar agreement placing restrictions on the Demised
Premises arising out of the Landlord's Contamination which is required as part
of the legal and engineering controls as provided for in Section 20.04 (a
“Restriction Agreement”). The joinder of the mortgage or lien

 

--------------------------------------------------------------------------------

 

holder(s) and the tenant(s) shall be for the sole purpose of subordinating the
lien of the mortgage, lien or leasehold estate (as applicable) to the
Restriction Agreement.
 
ARTICLE XX.
ENVIRONMENTAL MATTERS
 
Section 20.01. Certain Definitions. When used in this Section the following
terms have the corresponding meanings:
 
(a)“Adequately Remediated” means that (i) Landlord has been issued a final order
or determination (including the expiration of any appeal or contest period)
under the Consent Order confirming that all required active soil and groundwater
remediation has been completed and the remaining obligations then existing under
the Consent Order are limited to groundwater monitoring and reporting, and (ii)
Landlord is otherwise in compliance with the Consent Order. The Landlord and
Tenant acknowledge that, while all required active remediation to the soil and
groundwater will have been performed at the time Adequate Remediation is
achieved, achieving Adequate Remediation will not be a guaranty that an
Applicable Government Authority will not require additional active remediation
at some future date. As the assessment and evaluation of Landlord's
Environmental Matters progress, Landlord and Tenant may (but are not required
to), by written agreement, agree to a remediation standard as an alternative
definition for “Adequately Remediated”.
 
(b)“Applicable Governmental Authority” means the State of Florida Department of
Environmental Protection and any other state, federal or local district, agency,
bureau, department or other regulatory or enforcement authority having
jurisdiction.
 
(c)“Claims” means all claims, demands, actions, causes of actions, proceedings,
judgments and liabilities.
 
(d)“Consent Order” means the Consent Order (OGC File No. 89-1111) entered into
between the State of Florida Department of Environmental Protection (“DEP”), as
“Complainant” and JIW Enterprises, Inc. and Landlord, as “Respondents”, with a
filing date of September 28, 2009, as it may be supplemented, replaced,
superseded, or amended, from time to time, with Tenant's consent. Landlord and
Tenant agree to act reasonably and cooperate in connection with any efforts to
amend, supplement, replace or supersede the current Consent Order, so long as
neither the scope of the matters covered by the Consent Orders nor Landlord's
remediation obligations thereunder are reduced and Tenant's Contemplated
Redevelopment is not delayed, including, but not limited to, replacing the
current Consent Order with a Brownfield Site Rehabilitation Agreement.
 
(e)“Creosote Contamination” means the creosote-type contamination affecting the
Land and possibly surrounding lands, including soils, soil vapor, surface water
and groundwater, resulting from past wood treating operations on the Land that
were discontinued in or around October of 1967 (the “Wood Treating Operations”).
 
(f)“Damages” means all costs, expenses, damages, losses, liabilities, fines and
penalties. “Costs” include, but are not limited to, costs of investigation,
clean-up and remediation, and consultants' and attorneys' fees.
 
(g)“Environmental Laws” means all federal, state and local civil and criminal
laws (including both statutory and common law), ordinances, codes, rules,
regulations and judicial and administrative decrees and orders currently in
effect or which may hereafter be in effect regulating, providing

 

--------------------------------------------------------------------------------

 

standards or requirements or otherwise imposing obligations or liability in
connection with any Hazardous Substance.
 
(h)“Extra Redevelopment Costs” means all reasonably documented costs and
expenses reasonably incurred by Tenant in connection with the Contemplated
Redevelopment as a result of the existence of any of the Landlord's
Environmental Matters. Extra Redevelopment Costs include, but are not limited
to, all costs and expenses to obtain or comply with all Environmental
Redevelopment Permits (as defined in Section 5.08) and all other costs and
expenses incurred for testing and assessment, monitoring wells, soil removal,
disposal and replacement, liners and other containment measures and legal (e.g.,
a restrictive covenant) and engineering controls, as well as any increase in the
cost of any elements of the Contemplated Redevelopment, such as foundations,
curbing, landscaping, paving or the stormwater management system. Extra
Redevelopment Costs do not include costs incurred by Tenant's for consultants
(i.e., engineering and legal) either in connection with the Redevelopment Work
or to monitor or review the work being performed by Landlord's consultants under
or in connection with the Consent Order; provided that Landlord shall make its
consultants readily available to Tenant, at Landlord's cost, to provided to
Tenant such information and services as Tenant may reasonably request in
connection with the Redevelopment Work and Landlord's Environmental Matters. .
Extra Redevelopment Costs will, however, include increased architectural or
engineering costs in connection with the design or construction of the
Improvements with respect to the Contemplated Redevelopment to the extent
directly related to Landlord's Environmental Matters.
 
(i)“GE Contamination” means the polychlorinated biphenyl contamination that may
impact the Land resulting from the operation of the former General Electric
facility located to the west of the Land at 115 Wayne Place. It is anticipated
that the GE Contamination will be remediated by GE Energy.
 
(j)“Hazardous Substance” means any substance designated as a “hazardous
material”, “hazardous waste”, “toxic substance”, “toxic pollutant”, “pollutant”
or “contaminate” , or which is otherwise regulated under any federal, state or
local law or regulation as a result of it being hazardous or potentially
hazardous to persons or the environment. Without intending to limit to general
nature of the foregoing, but for clarification only, Hazardous Substances
include petroleum and petroleum-derived fuel products such as gasoline.
 
(k)“Landlord's Environmental Matters” means the Creosote Contamination and any
other Hazardous Substance referenced in or covered by the Consent Order
resulting from the Wood Treating Operations.
 
(l)“Tenant's Environmental Matters” means any Hazardous Substance released or
utilized by Tenant in connection with the operation of its automobile dealership
during the term of the Existing Lease or this Lease.
 
Section 20.02 Compliance with Consent Order. Landlord will proceed with due
diligence, consistent with its own business judgment and the advice of
Landlord's environment consultants to satisfy the requirements of the Consent
Order and to Adequately Remediate the Demised Premises.
 
Section 20.03 Ongoing Operations. Tenant shall operate its business at the
Demised Premises in compliance with all applicable Environmental Laws.
 
Section 20.04 Legal and Engineering Controls. Landlord and Tenant agree to fully
cooperate with

 

--------------------------------------------------------------------------------

 

each other to agree upon and implement such legal and engineering controls as
may be required under the Consent Order or for the Contemplated Redevelopment.
Legal and engineering controls may include, for example, deed restrictions,
restrictive covenants, caps or covers, liners, impervious areas, slurry walls
and physical barriers and fences.
 
Section 20.05 Information Sharing. Landlord and Tenant agree to provide to the
other (i) copies of all environmental reports and audits which they obtain
relative to the Demised Premises within ten (10) days of receipt; (ii) copies of
all correspondence (including electronic communications) to any Applicable
Governmental Authority, simultaneously with its transmittal to the Applicable
Governmental Authority, (iii) copies of all correspondence (including electronic
communications) from any Applicable Governmental Authority, within five (5) days
of its receipt. All correspondence shall be accompanied by all documentation
that accompanied the correspondence. Landlord will also promptly respond (or
direct its environmental consultants to promptly respond) to requests for
information from Tenant or its environmental consultants.
 
Section 20.06 Indemnity by Landlord. Landlord agrees to indemnify, defend (in a
diligent manner with counsel reasonably acceptable to Tenant) and hold Tenant
harmless from and against all Claims and Damages which Tenant may incur to the
extent resulting from the Landlord's Environmental Matters. As used in this
Section, Tenant includes Tenant's subtenants and affiliates and all their
respective partners, officers, directors, employees and interest holders.
 
Section 20.07 Indemnity by Tenant. Tenant agrees to indemnify, defend (in a
diligent manner with counsel reasonably acceptable to Tenant) and hold Landlord
harmless from and against all Claims and Damages which Landlord may incur to the
extent resulting from the Tenant's Environmental Matters. As used in this
Section, Landlord includes Landlord's affiliates and all their respective
partners, officers, directors, employees and interest holders.
 
Section 20.08 GE Contamination. The GE Contamination is not included in either
Landlord's Environmental Matters or Tenant's Environmental Matters, but Landlord
and its environmental consultants will, at Landlord's cost, continue to monitor
the related remediation activities and keep Tenant informed of the status of the
remediation as provided for in Section 20.04.
 
Section 20.09 Reimbursement of Extra Redevelopment Costs.
 
(a)Tenant will use commercially reasonable efforts, to the extent not
inconsistent with Tenant's valid business considerations and the requirements of
the Automobile Manufacturer, to layout (i.e., building placement), design and
construct the Contemplated Redevelopment in a manner to minimize the Extra
Redevelopment Costs.
 
(b)As to work which will result in Extra Redevelopment Costs and which is not an
integral part of Tenant's construction (i.e., soil removal as compared to
building foundation work), Tenant will provide Landlord the opportunity to
itself perform the work in lieu of reimbursing Tenant the cost of performing the
work; provided that the performance of the work by Landlord would not have the
effect of delaying the completion of the Contemplated Redevelopment.
 
(c)Without intending to limit the scope of Section 20.06, Landlord agrees,
within twenty (20) days of a demand from Tenant (from time to time) to reimburse
Tenant for all Extra Redevelopment Costs. Each demand for reimbursement shall be
accompanied by reasonable documentation of the Extra Redevelopment Costs
incurred by Tenant. If Landlord fails to reimburse Tenant for any Extra
Redevelopment Costs during the required 20-day period Tenant may offset the
Extra Redevelopment Costs, together with applicable interest, against the Base
Rent due under this Lease, in accordance

 

--------------------------------------------------------------------------------

 

with the procedure set out in Paragraph (d) below.
 
(d)Prior to offsetting any amount against the Base Rent due under this Lease
under Paragraph (c) above, Tenant shall give written notice to Landlord (the
"Offset Notice"), which shall include the amount of the offset claimed and the
basis for the offset claimed (including, to the extent not previously provided,
reasonable documentation of the Extra Redevelopment Costs incurred) and Landlord
shall have the right to dispute the offset as provided for in this Paragraph. To
contest an offset Landlord must, within ten (10) days of the Offset Notice,
provide notice to Tenant that Landlord disputes all or a portion of the offset
(the "Offset Dispute Notice"). Landlord may only give the Offset Dispute Notice
if Landlord, in good faith, believes that Tenant is not entitled to all or any
part of the offset claimed in the Offset Notice. Any Offset Dispute Notice shall
outline the specific items of the offset objected to by Landlord (the "Disputed
Charges") and the specific reasons for the objection. To be effective, the
Offset Dispute Notice must be accompanied by Landlord's payment of the portion
of the offset not disputed or include an authorization for Tenant to offset
against Base Rent the portion of the offset not disputed. The failure of
Landlord to provide a timely Offset Dispute Notice and the continuation of such
failure for ten (10) additional days following an additional notice from Tenant
stating that Landlord's Offset Dispute Notice was not given when required under
this Lease, shall be deemed Landlord's consent to the offset set out in the
Offset Notice. As to any Disputed Charges, the parties shall, within the thirty
(30) day period following the Offset Dispute Notice, meet in person and attempt
to reach agreement upon the amount owed. During the dispute resolution period,
including any arbitration, Tenant shall, subject to the other terms of this
Lease, continue to pay the Base Rent otherwise due under this Lease. If the
parties are unable to reach an agreement within the thirty (30) day period, the
matter shall be settled by binding arbitration by an arbitrator agreed upon by
the parties or, if the parties are unable to agree, by a neutral (i.e. having no
prior association with either party) arbitrator appointed by the American
Arbitration Association or local arbitration association. Except as otherwise
approved by Landlord and Tenant, any arbitrator shall be a licensed attorney
with substantial relevant experience with environmental and commercial matters.
Landlord and Tenant agree to use diligent good faith efforts to have the
arbitrator appointed within sixty (60) days following the Offset Dispute Notice
and to complete the arbitration within one hundred twenty (120) days following
the Offset Dispute Notice. All costs of the arbitration (including the fees of
the arbitrator, but not attorneys' fees) shall be paid by the non-prevailing
party (as determined by the arbitrator). If the arbitrator does not make a
determination that one party, or the other, is a "non-prevailing party", then
the costs of the arbitration shall be paid half by Tenant and half by Landlord.
The amount finally agreed upon or found to be due Tenant by arbitration shall be
paid within ten (10) business days of such agreement or finding, failing which
Tenant may thereafter begin to offset the Base Rent due under this Lease until
the entire amount due has been recovered.
 
Section 20.10 Survival. This Article XX shall survive the expiration or earlier
termination of this Lease, including, but not limited to, any termination as a
result of the acquisition of the Demised Premises by Tenant under Article XIX.
 
ARTICLE XXI.
GUARANTY OF LEASE
 
Section 21.01 Guaranty of Lease. The obligation of Tenant to pay Base Rent and
Real Estate Taxes shall be guaranteed by Asbury Automotive Group, Inc., a
Delaware corporation (the “Guarantor”) by Guaranty of Lease in the form of
Exhibit F (the “Guaranty”). The Guaranty shall be delivered to Landlord by
Guarantor concurrently with the delivery to Landlord of this Lease by Tenant.
 
ARTICLE XXII.

 

--------------------------------------------------------------------------------

 

EXHIBITS
 
Section 22.01 Exhibits. The following Exhibits have been agreed upon by Landlord
and Tenant, and are attached to and a part of this Lease:
 
Exhibit A -     Legal Description of the Land
Exhibit B -    Permitted Title Exceptions
Exhibit C -     Memorandum of Lease
Exhibit D -     Approved form of SNDA
Exhibit E -     Termination of Lease
Exhibit F -     Guaranty of Lease
 
 
 
The remainder of this Page has been intentionally left blank.

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.
 
 
 
LANDLORD:
Witnesses:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
As to Landlord
 
JEFFREY I. WOOLEY, an individual
 
 
 
 
 
Name:
 
 
 
 
As to Landlord
 
 
 

 
 
 
 
 
TENANT:
Witnesses:
 
 
 
 
 
 
 
ASBURY AUTOMOTIVE TAMPA, L.P.,
 
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
 
 
By: Asbury Automotive Tampa GP L.L.C.,
 
 
 
 
 
a Delaware limited liability company,
 
 
 
 
as its general partner
 
 
 
 
 
 
Name:
 
 
 
By:
 
As to Tenant
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
As to Tenant
 
 
 
 

 
 
 
 

 